DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 OCTOBER 2021 has been entered.

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Macinnis et al., US 2014/0344443 in view of Yousefi et al., US 2012/0105637 and further in view of West et al., US 2007/0268362.

Regarding claim 1, Macinnis discloses an electronic device comprising a signal output device (server device; Fig. 1, element 100, and wherein this can include a set-top box; page 1, paragraph 13) and a display device (client device; Fig. 1, element 190, and wherein this can include a television, computer display, etc.; page 1, paragraph 13), 
wherein the signal output device has a function of dividing an image signal into a plurality of signals (device can separate content into segments and chunks for distribution; page 3, paragraph 24), 
wherein the display device has a function of combining the plurality of signals and displaying an image according to the image signal (client device can reassemble, i.e. combine the received segments/chunks; page 3, paragraph 25, and for presentation with a display; Fig. 1, element 196, and page 1, paragraph 13), 
wherein the plurality of signals comprises a first signal and a second signal (including at least a signal of segments/chunks for channel 1, and a signal of segments/chunks for channel 2, i.e. at least first and second signals; page 3, paragraphs 24-25), 
wherein the signal output device has a function of transmitting the first signal to the display device via a first wired transmission path (transmission of at least a first signal via channel 2, which includes an optical channel, i.e. wired; page 3, paragraph 
wherein the signal output device has a function of transmitting the second signal to the display device via a first wireless transmission path (transmission of at least a second signal via channel 1, which includes a wireless channel; page 3, paragraph 24, and wherein channels for transmission can include other forms such as Wi-Fi, Bluetooth, etc.; page 3, paragraph 22).
While Macinnis also discloses wherein the signal output device is configured to transmit the first signal and the second signal (transmission of at least a first signal via channel 2 and transmission of at least a second signal via channel 1; page 3, paragraph 24, and wherein channels for transmission can include various forms such as wired, cable, Wi-Fi, Bluetooth, etc.; page 3, paragraph 22), Macinnis does not explicitly disclose the plurality of signals comprises a first signal, a second signal, a third signal, and a fourth signal; 
wherein a signal output device has a function of transmitting the third signal to a display device via a second wired transmission path, wherein the signal output device has a function of transmitting the fourth signal to the display device via a second wireless transmission path; and
transmitting the first signal, the second signal, the third signal, and the fourth signal concurrently.
In a related art, Yousefi does disclose displaying an image according to the image signal (device displaying video signals; page 43, paragraph 548); 

a device is configured to transmit signals concurrently (system can concurrently transmit various signals, and wherein these signals can be concurrently transmitted via wired and wireless connections; page 37, paragraphs 477 and 485, and page 38, paragraph 494).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis and Yousefi, by allowing concurrent transmissions with wired and wireless paths, in order to provide an improved system and method for performing multi-level video processing (Yousefi; see abstract).
Macinnis in view of Yousefi does not explicitly disclose the plurality of signals comprises a first signal, a second signal, a third signal, and a fourth signal; 
wherein a signal output device has a function of transmitting the third signal to a display device via a second wired transmission path, wherein the signal output device has a function of transmitting the fourth signal to the display device via a second wireless transmission path; and
transmitting the first signal, the second signal, the third signal, and the fourth signal.
In a related art, West does disclose the plurality of signals comprises a first signal, a second signal, a third signal, and a fourth signal (in an example with five substreams, data is divided into the various substreams; page 3, paragraph 31); 

transmitting the first signal, the second signal, the third signal, and the fourth signal (can receive all streams over the various channels; page 3, paragraph 27).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis, Yousefi, and West by allowing transmissions of pluralities of signals via both wired and wireless paths, in order to provide an improved system and method for transmission of 

Regarding claim 7, Macinnis in view of Yousefi and West discloses the signal output device and the display device (Macinnis; server device; Fig. 1, element 100, and wherein this can include a set-top box; page 1, paragraph 13, and client device; Fig. 1, element 190, and wherein this can include a television, computer display, etc.; page 1, paragraph 13); and  
at least one of a camera, a battery, a switch, a microphone, and a speaker (Yousefi; including at least a camera; page 7, paragraph 157, and a battery page 24, paragraph 348).

Claims 2-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Macinnis et al., US 2014/0344443 in view of Huang et al., US 2010/0263012 and further in view of Yousefi et al., US 2012/0105637 and West et al., US 2007/0268362.

Regarding claim 2, Macinnis discloses an electronic device comprising a signal output device and a display device, wherein the signal output device has a function of transmitting a first signal to the display device via a first wired transmission path, wherein the signal output device has a function of transmitting a second signal to the display device via a first wireless transmission path as described and cited previously in similar claim 1.  

wherein the first circuit has a function of selecting a transmission path of an image signal (receiving content from external source/path, or internal storage source/path; page 2, paragraph 14, and Fig. 1, element 110, and can be implemented with various processing circuitry; page 4, paragraph 31), 
wherein the second circuit has a function of dividing an image signal transmitted from the first circuit into a plurality of signals (various components, including chunk distributor can divide/group content into segments/chunks for distribution; page 3, paragraph 25, and Fig. 1, element 172, and wherein can be implemented with various processing circuitry; page 4, paragraph 31), 
wherein the plurality of signals comprises the first signal and the second signal (including at least a signal of segments/chunks for channel 1, and a signal of segments/chunks for channel 2, i.e. at least first and second signals; page 3, paragraphs 24-25), 
wherein the third circuit has a function of converting the first signal transmitted from the second circuit into a modulation signal (signal can be modulated based on information about the network; page 3, paragraph 21, and wherein can be implemented with various processing circuitry; page 4, paragraph 31), 

wherein the display device comprises a fifth circuit, a sixth circuit, and a seventh circuit, and a display portion (client device with various elements; Fig. 1, elements 192, 194, and 196, and page 3, paragraph 25, and components can be implemented with various processing circuitry; page 4, paragraph 31), 
wherein the fifth circuit has a function of receiving the modulation signal sent from the fourth circuit (receiving via network interface; Fig. 1, element 192, and page 1, paragraph 13, and components can be implemented with various processing circuitry; page 4, paragraph 31), 
wherein the sixth circuit has a function of utilizing the modulation signal transmitted from the fifth circuit and converting it to the first signal (decoding signals; Fig. 1, element 192, and page 1, paragraph 13, and components can be implemented with various processing circuitry; page 4, paragraph 31),
wherein the seventh circuit has a function of composing an image displayed on the display portion from the second signal transmitted from the second circuit and the first signal transmitted from the sixth circuit (client can reassemble the various signals of segments/chunks into displayable content for the display portion; page 3, paragraph 25, and wherein components can be implemented with various processing circuitry; page 4, paragraph 31, and with display portion; Fig. 1, element 196, and page 1, paragraph 13), and

transmitting the first signal, the second signal, the third signal, and the fourth signal concurrently;
the plurality of signals comprises the first signal, the second signal, the third signal, and the fourth signal;
a first antenna; 
transmission using the first antenna; 
a second antenna; 
receiving with use of the second antenna; 
demodulating a modulation signal; and
composing an image from the second signal and the fourth signal and the third signal and the first signal.
In a related art, Huang does disclose a first antenna, and transmission using the first antenna (at least first antenna used to transmit; page 5, paragraph 61, and Fig. 4, element 32E); 

demodulating a modulation signal (can perform various functions including demodulation, i.e. of a modulated signal; page 5, paragraph 59); and 
various circuitry (system components can be implemented with various circuitry; page 6, paragraphs 67 and 71-72).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis and Huang, by allowing the disclosed devices of Macinnis to include various antennas and demodulation components, in order to provide an improved system and method for sending a base stream of a data stream to a first network for transmission to user equipment, and sending an enhancement stream of the data stream to a second network for transmission to user equipment (Huang; page 2, paragraph 22).
Macinnis in view of Huang does not explicitly disclose wherein a signal output device has a function of transmitting a third signal to a display device via a second wired transmission path, wherein the signal output device has a function of transmitting a fourth signal to the display device via a second wireless transmission path; 
transmitting the first signal, the second signal, the third signal, and the fourth signal concurrently;
the plurality of signals comprises the first signal, the second signal, the third signal, and the fourth signal; and
composing an image from the second signal and the fourth signal and the third signal and the first signal.

a device is configured to transmit signals concurrently (system can concurrently transmit various signals, and wherein these signals can be concurrently transmitted via wired and wireless connections; page 37, paragraphs 477 and 485, and page 38, paragraph 494).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis, Huang, and Yousefi, by allowing concurrent transmissions with wired and wireless paths, in order to provide an improved system and method for performing multi-level video processing (Yousefi; see abstract).
Macinnis in view of Huang and Yousefi does not explicitly disclose wherein a signal output device has a function of transmitting a third signal to a display device via a second wired transmission path, wherein the signal output device has a function of transmitting a fourth signal to the display device via a second wireless transmission path; 
transmitting the first signal, the second signal, the third signal, and the fourth signal;
the plurality of signals comprises the first signal, the second signal, the third signal, and the fourth signal; and
composing an image from the second signal and the fourth signal and the third signal and the first signal.

transmitting the first signal, the second signal, the third signal, and the fourth signal (can receive all streams over the various channels; page 3, paragraph 27);
the plurality of signals comprises the first signal, the second signal, the third signal, and the fourth signal (in an example with five substreams, data is divided into the various substreams; page 3, paragraph 31); and

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis, Huang, Yousefi, and West by allowing transmissions of pluralities of signals via both wired and wireless paths, in order to provide an improved system and method for transmission of compressed video data which yields flexibility in granularizing the video data for different consumption by different receivers/players (West; page 1, paragraph 1).

Regarding claim 3, Macinnis in view of Huang, Yousefi, and West discloses wherein the fourth circuit has a function of sending the modulation signal with use of electric waves with a plurality of frequency bands (Macinnis; transmission; page 2, paragraph 16, and Fig. 1, element 170, and Huang; transmission; page 5, paragraph 61, and with use of electromagnetic waves, including various frequency layers, i.e. a plurality of frequency bands; page 5, paragraph 64, and page 2, paragraph 20, and page 4, paragraph 57).

Regarding claim 4, Macinnis in view of Huang, Yousefi, and West discloses wherein the fifth circuit has a function of receiving the modulation signal sent with use of electric waves with a plurality of frequency bands (Macinnis; receiving; Fig. 1, element 192, and page 1, paragraph 13, and Huang; reception; page 5, paragraph 60, and with 

Regarding claim 5, Macinnis in view of Huang, Yousefi, and West discloses wherein the number of wired transmission paths is two or more (Macinnis; with use of multiple channels/paths, and wherein these channels/paths can be wired; page 3, paragraphs 22-23).

Claim 9, which discloses an electronic device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Macinnis et al., US 2014/0344443 in view of Yousefi et al., US 2012/0105637 and West et al., US 2007/0268362, further in view of Saitoh, US 2012/0300133.

Regarding claim 6, Macinnis in view of Yousefi and West discloses all the claimed limitations of claim 1, as well as the signal output device and the display device (Macinnis; server device; Fig. 1, element 100, and wherein this can include a set-top box; page 1, paragraph 13, and client device; Fig. 1, element 190, and wherein this can include a television, computer display, etc.; page 1, paragraph 13).
Macinnis in view of Yousefi and West does not explicitly disclose a device comprises a transistor in which an oxide semiconductor is included in an active layer, or Hf).
In a related art, Saitoh does disclose a device comprises a transistor in which an oxide semiconductor is included in an active layer, and wherein the oxide semiconductor comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf) (transistor with at least oxide semiconductor layer, and wherein the oxide semiconductor layer comprises at least In-Ga-Zn; page 7, paragraph 106, and page 14, paragraphs 194-195, and for devices including a display and television receiver; page 27, paragraph 363).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis, Yousefi, West, and Saitoh, by allowing the disclosed system components to include specific transistors with oxide semiconductors, in order to provide an improved system, method, and device which at least reduces the frame area of a device (Saitoh; page 2, paragraph 12).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Macinnis et al., US 2014/0344443 in view of Yousefi et al., US 2012/0105637 and West et al., US 2007/0268362, further in view of Lee et al., US 2015/0103104.

Regarding claim 6, Macinnis in view of Yousefi and West discloses all the claimed limitations of claim 1, as well as the signal output device and the display device (Macinnis; server device; Fig. 1, element 100, and wherein this can include a set-top 
Macinnis in view of Yousefi and West does not explicitly disclose a device comprises a transistor in which an oxide semiconductor is included in an active layer, and wherein the oxide semiconductor comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf).
In a related art, Lee does disclose a device comprises a transistor in which an oxide semiconductor is included in an active layer, and wherein the oxide semiconductor comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf) (transistor with at least oxide semiconductor layer, and wherein the oxide semiconductor layer comprises at least In-Zn-Ga or In-Zn-Hf; page 5, paragraph 80, and page 6, paragraph 84, and for devices including televisions, set-top boxes, TV boxes, etc.; page 3, paragraph 50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis, Yousefi, West, and Lee, by allowing the disclosed system components to include specific transistors with oxide semiconductors, in order to provide an improved system, method, and device which at least reduces the frame area of a device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Macinnis et al., US 2014/0344443 in view of Huang et al., US 2010/0263012, Yousefi et al., US 2012/0105637, and West et al., US 2007/0268362, and further in view of Saitoh, US 2012/0300133.

Regarding claim 8, Macinnis in view of Huang, Yousefi, and West discloses all the claimed limitations of claim 2, as well as the signal output device and the display device (Macinnis; server device; Fig. 1, element 100, and wherein this can include a set-top box; page 1, paragraph 13, and client device; Fig. 1, element 190, and wherein this can include a television, computer display, etc.; page 1, paragraph 13).
Macinnis in view of Huang, Yousefi, and West does not explicitly disclose a device comprises a transistor in which an oxide semiconductor is included in an active layer, and wherein the oxide semiconductor comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf).
In a related art, Saitoh does disclose a device comprises a transistor in which an oxide semiconductor is included in an active layer, and wherein the oxide semiconductor comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf) (transistor with at least oxide semiconductor layer, and wherein the oxide semiconductor layer comprises at least In-Ga-Zn; page 7, paragraph 106, and page 14, paragraphs 194-195, and for devices including a display and television receiver; page 27, paragraph 363).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis, Huang, Yousefi, West, and Saitoh, by allowing the disclosed system components to include specific transistors with oxide semiconductors, in order to provide an improved system, method, and device which at least reduces the frame area of a device (Saitoh; page 2, paragraph 12).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Macinnis et al., US 2014/0344443 in view of Huang et al., US 2010/0263012, Yousefi et al., US 2012/0105637, and West et al., US 2007/0268362, and further in view of Lee et al., US 2015/0103104.

Regarding claim 8, Macinnis in view of Huang, Yousefi, and West discloses all the claimed limitations of claim 2, as well as the signal output device and the display device (Macinnis; server device; Fig. 1, element 100, and wherein this can include a set-top box; page 1, paragraph 13, and client device; Fig. 1, element 190, and wherein this can include a television, computer display, etc.; page 1, paragraph 13).
Macinnis in view of Huang, Yousefi, and West does not explicitly disclose a device comprises a transistor in which an oxide semiconductor is included in an active layer, and wherein the oxide semiconductor comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf).
In a related art, Lee does disclose a device comprises a transistor in which an oxide semiconductor is included in an active layer, and wherein the oxide semiconductor comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf) (transistor with at least oxide semiconductor layer, and wherein the oxide semiconductor layer comprises at least In-Zn-Ga or In-Zn-Hf; page 5, paragraph 80, and page 6, paragraph 84, and for devices including televisions, set-top boxes, TV boxes, etc.; page 3, paragraph 50).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RANDY A FLYNN/Primary Examiner, Art Unit 2424